Name: 98/36/EC: Commission Decision of 28 November 1997 approving the programme for the eradication and surveillance of classical swine fever for 1998 presented by Germany and fixing the level of the Community's financial contribution (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  agricultural activity;  European Union law;  management;  EU finance
 Date Published: 1998-01-21

 Avis juridique important|31998D003698/36/EC: Commission Decision of 28 November 1997 approving the programme for the eradication and surveillance of classical swine fever for 1998 presented by Germany and fixing the level of the Community's financial contribution (Only the German text is authentic) Official Journal L 016 , 21/01/1998 P. 0010 - 0010COMMISSION DECISION of 28 November 1997 approving the programme for the eradication and surveillance of classical swine fever for 1998 presented by Germany and fixing the level of the Community's financial contribution (Only the German text is authentic) (98/36/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 24 (6) thereof,Whereas Decision 90/424/EEC provides for the possibility of financial participation by the Community in the eradication and surveillance of classical swine fever;Whereas after examination of the programme it was found to comply with all Community criteria relating to the eradication of the disease in conformity with Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases (3) as amended by Directive 92/65/EEC (4);Whereas this programme appears on the priority list of programmes for the eradication and surveillance of animal diseases which during 1998 can benefit from financial participation from the Community and which was established by Commission Decision 97/681/EC (5);Whereas in the light of the importance of the programme for the achievement of Community objectives in the field of animal health, it is appropriate to fix the financial participation of the Community at 50 % of the costs incurred by Germany up to a maximum of ECU 1 300 000;Whereas a financial contribution from the Community shall be granted in so far as the actions provided for are carried out and provided that the authorities furnish all the necessary information within the time limits provided for;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The programme for the eradication and surveillance of classical swine fever presented by Germany is hereby approved for the period from 1 January to 31 December 1998.Article 2Germany shall bring into force by 1 January 1998 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1.Article 31. Financial participation by the Community shall be at the rate of 50 % of the costs of virological and serological testing of domestic pigs and control of the wild-boar population incurred in Germany up to a maximum of ECU 1 300 000.2. The financial contribution of the Community shall be granted subject to:- forwarding a report to the Commission every three months on the programme and the cost incurred,- forwarding a final report on the technical execution of the programme accompanied by justifying evidence as to the costs incurred by 1 June 1999 at the latest,- and provided that Community veterinary legislation has been respected.Article 4This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 28 November 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.(3) OJ L 347, 12. 12. 1990, p. 27.(4) OJ L 268, 14. 9. 1992, p. 54.(5) OJ L 286, 18. 10. 1997, p. 11.